Case 2:18-cv-00426-RBS-LRL Document 53 Filed 04/22/19 Page 1 of 1 PageID# 1061



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                                        NORFOLK DIVISION




Melvin Chapman,
        Plaintiff,


 V.                                                                   Case No. 2:18cv426




Portfolio Recovery Associates, LLC,
        Defendant.




                                             ORDER


        The parties herein have reported to the court that this matter is settled. It is, therefore,

 ORDERED that this case be, and it hereby is, DISMISSED AGREED with prejudice.

 Jurisdiction in the matter is retained solely for the purpose of enforcing the settlement agreement

 resulting in dismissal ofthe action.

        The Clerk shall forward copies ofthis order to all counsel ofrecord


                                                          ®®^cca Beach Smith
 April 23,2019                                                   States District Judge
                                              Rebecca Beach Smith, U.S. District Judge
